DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/03/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 3 and 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/07/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-17 are allowed.
	The closest prior art is provided by Horiuchi et al. (US 2013/0048966 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    218
    405
    media_image1.png
    Greyscale

([0011]) where R1-22 = hydrogen, substituted or unsubstituted alkyl group, and others ([0012]).  However, it is the position of the Office that neither Horiuchi et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds according to formula (1), particularly in regards to the presence of the additional fused benzene ring (i.e., an anthracene group that is fused to the perylene group).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786